


    
EXHIBIT 10(e)(21)




 
2012 Executive Long-Term Incentive Program (“2012 E-LTIP”)


Under the 2012 E-LTIP, executive officers of the Company are eligible to receive
performance shares based on certain performance measures established by the
Compensation Committee of the Board of Directors (the “Committee”).


The performance elements and corresponding weightings for the 2012 E-LTIP are:


(i) (40%) Earnings per Share (EPS): Diluted Earnings Per Share from Continuing
Operations as reported in the Company's audited consolidated financial
statements, as adjusted on an after-tax basis for the following discretely
disclosed (in either Management's Discussion and Analysis/MD&A or the footnotes
to the financial statements) items (if equal to or greater than $50 million
pre-tax, unless otherwise specified, on an individual basis, or in the aggregate
per item): direct costs of acquisition/divestitures and
acquisition/divestiture-related expenses (if equal to or greater than $25
million); gains/(losses) from business divestitures; gains/losses on early
extinguishment of debt (if equal to or greater than $25 million); amortization
of acquisition-related intangibles (no monetary threshold); impairment of
goodwill and other intangibles; restructuring and asset impairment charges
(amounts in excess of $50 million); non-restructuring related impairments of
long-lived assets; gains/(losses) from litigation, regulatory matters or any
changes in enacted law; gains/(losses) resulting from acts of war, terrorism or
natural disasters; the initial effect of changes in accounting principles that
are included within Income from Continuing Operations; gains/(losses) from the
settlement of tax audits or changes in enacted tax law (if equal to or greater
than $30 million); our share of after-tax effects of the above items incurred by
Fuji-Xerox (if our share is equal to or greater than $10 million).


(ii) (40%) Operating Cash Flow: Net Cash provided by (used for) Operating
Activities as reported in the Company's consolidated audited financial
statements, as adjusted for the following items: with the exception of cash
payments for restructurings, cash flow impacts (inflows and outflows) resulting
from the EPS adjustments as identified above whether or not the cash flow impact
and the EPS impact are in the same fiscal year; cash payments for restructurings
in excess of the amount reported as current restructuring reserves in the
preceding year's Annual Report; cash pension contributions in excess of the
amount reported as expected contributions in the preceding year's Annual Report.


(iii) (20%) Revenue Growth: Revenue growth adjusted to (1) exclude the impact of
changes in the translation of foreign currencies into U.S. dollars and (2)
exclude the impacts of individual acquisitions/divestitures when such impacts
are disclosed on an individual basis in either the Company's consolidated
financial statements or MD&A.


Any other items approved by the Committee for adjustment of the above metrics
will be considered a modification of the award.






